Citation Nr: 0700693	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a duodenal ulcer.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for allergic rhinitis.

5.  Entitlement to service connection for a left knee 
disability claimed as secondary to a right knee disability.

6.  Entitlement to service connection for a back disability 
claimed as secondary to a right knee disability.

7.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1956 to October 1976.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Houston RO.  In pertinent part 
the rating for the right shoulder disability was increased to 
10 percent.  The veteran has not expressed satisfaction with 
such rating.  AB v. Brown, 6 Vet. App. 35 (1993).  

The matters of entitlement to service connection for migraine 
headaches and for allergic rhinitis (on de novo review) are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision declined to 
reopen a claim of service connection for a right knee 
disability that was previously denied because such disability 
was not shown.

2.  Evidence received since the November 2002 rating decision 
does not show a right knee disability, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  A November 2002 rating decision declined to reopen a 
claim of service connection for duodenal ulcer that was 
previously denied because such disability was not shown.

4.  Evidence received since the November 2002 rating decision 
does not show the veteran has a duodenal ulcer disability, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  

5.  An unappealed February 1977 rating decision denied 
service connection for allergic rhinitis essentially based on 
a finding that it was a development or congenital abnormality 
and not an acquired, chronic disability.

6.  Evidence received the February 1977 rating decision 
suggests that the veteran may have an acquired chronic 
allergic rhinitis disability, relates to an unestablished 
fact necessary to substantiate the claim, and raises the 
reasonable possibility of substantiating the claim.

7.  The veteran is not shown to have a left knee disability; 
a right knee disability is not service connected.

8.  A right knee (primary) disability that is alleged to be 
the etiological factor on which a claim of secondary service 
connection for a back disability is premised is not service 
connected.  

9.  The veteran's right (major) shoulder motion is limited by 
pain to approximately the shoulder level; limitation to 
midway between the side and shoulder is not shown.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for a right knee disability may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence has not been received, and the 
claim of service connection for a duodenal ulcer may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).

3.  New and material evidence having been received, and the 
claim of service connection for allergic rhinitis may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).

4.  The claim of service connection for a left knee 
disability as secondary to a right knee disability lacks 
legal merit.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.310 (2006).

5.  The claim of service connection for a back disability as 
secondary to a right knee disability lacks legal merit.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.310 (2006).

6.  A 20 percent rating is warranted for the veteran's 
service connected right shoulder disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a; 
Diagnostic Codes (Codes) 5003, 5024, 5201, 5203 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

April 2003, May 2003, and August 2003 letters (prior to the 
decision on appeal) provided the veteran notice of the 
evidence needed to support his claims, and advised him of his 
and VA's responsibilities in the development of the claims.  
He was advised to submit any pertinent evidence in his 
possession.  He was also provided notice of the specific 
evidence needed to reopen the claims seeking service 
connection for right knee, ulcer, and allergic rhinitis 
disabilities (See Kent v. Nicholson, 20 Vet. App. 1 (2006)).  
Additional notice was provided via an April 2004 letter.  

A December 2004 statement of the case (SOC) outlined the 
regulation implementing the VCAA, notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claims.  While the 
veteran did not receive any notice regarding the rating of 
the disabilities on appeal or effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the decision 
below denies (and does not grant) service connection; neither 
the rating of a disability for which service connection is 
sought nor the effective date of an award of service 
connection is a matter for consideration herein.  Regarding 
the increased rating claim, the purpose of effective date 
notice was met when an effective date was assigned for the 
increase to 10 percent.  The veteran has received all 
critical notice, and has had ample opportunity to respond 
and/or supplement the record after notice was given; he is 
not prejudiced by any technical notice timing or content 
defect that may have occurred earlier along the way, nor is 
it otherwise alleged.
Regarding the duty to assist as to the claims being addressed 
on the merits, VA has obtained all pertinent/identified 
records that could be obtained, and all evidence 
constructively of record has been secured.  The RO arranged 
for the veteran to be examined for his right shoulder 
disability.  The Board also considered whether an examination 
to determine nexus was necessary with respect to the 
secondary service connection claims and found that because 
the primary disability (a right knee disorder) was not 
service connected, an examination was not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  Significantly, when a veteran seeks to reopen a 
claim of service connection, the duty to assist by arranging 
for a VA examination or securing a medical advisory opinion 
does not attach unless the claim is reopened.  See 38 C.F.R. 
§ 3.159(c)(4)(C).  Evidentiary development in these matters 
is complete to the extent possible.  

II. Service Connection

Claims to reopen

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. §  7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  [The instant claim to 
reopen was filed after that date (in April 2003), and the 
revised definition applies.]  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Right knee and duodenal ulcer disorders

An unappealed February 1977 rating decision denied service 
connection for a right knee disability and for duodenal ulcer 
on the basis that such disabilities were not shown.  That 
decision is final.  38 U.S.C.A. § 7105.  An unappealed 
November 2002 rating decision declined to reopen the claims.  
That decision is the last prior final decision in these 
matters.  

Relevant evidence of record at the time of the November 2002 
rating decision consisted of the veteran's service medical 
records (SMRs) and a January 1977 VA examination report.  
SMRs included a 1964 record showing that in 1959 the veteran 
was treated for a duodenal ulcer discovered during a 
hospitalization.  He was intermittently symptomatic since 
then.  A 1960 upper GI revealed no ulcer or scarring.  An 
August 1965 examination noted the veteran had frequent 
indigestion and a history of duodenal ulcer.  In December 
1966, he had a permanent physical profile for duodenal ulcer 
that did not involve duty restrictions.  In December 1968, a 
duodenal ulcer was noted.  That same month the veteran had 
symptomatic complaints.  The diagnosis was flu, exacerbating 
acid peptic ulcer.  A July 1972 consultation report notes the 
veteran was seen for chondromalacia of the right knee.  He 
attended physical therapy irregularly that month and stopped 
because he was felling better.  In February 1974, he reported 
that he vomited 4-5 times after eating Mexican food.  A 
history of ulcer was noted; the impression was 
gastroenteritis.  In December 1975, the veteran complained of 
intermittent knee pain and reported that his knee was 
unstable.  The assessment was knee pain of unknown etiology.  
On January 1976 retirement examination, the veteran's 
musculoskeletal system and extremities were normal.  In 
associated medical history he indicated that he had 
occasional knee pain.  In July 1976, he reported a sudden 
right knee pain with a sudden turn.  That same month he 
complained of his right knee giving way.  The examiner 
indicated that it was a possible re-injury of the knee.  A 
15-year history of bilateral knee pain was noted.  The 
assessment was possible sprain.  X-rays of the knee were 
normal.  A September 1976 record notes possible peptic ulcer.  

On January 1977 VA orthopedic examination, the veteran 
reported that he injured his knees jumping off of a fire 
truck in 1965 and that later, while fighting that same fire, 
he stepped into a hole.  He added that he was treated with 
physical therapy and that he was similarly treated at other 
stations after that.  Examination found complaints of pain on 
passive right knee motion; no abnormal pathology was found.  
X-rays of the right knee were interpreted as showing no 
abnormality.  The diagnosis was history of injury to the 
knees.  On special gastrointestinal examination, the veteran 
was evaluated for a duodenal ulcer.  He complained of 
epigastric pain, nausea, and vomiting when he ate the wrong 
(i.e., spicy) foods.  He also reported heartburn.  An upper 
GI series revealed no evidence of ulcer disease or other 
specific active organic pathology in either the stomach or 
duodenum.  The diagnosis was history of duodenal ulcer.

Evidence received since the November 2002 rating decision 
includes February and May 2003 private treatment records.  
The February 2003 record shows that an endoscopy revealed a 
gastric ulcer of unknown nature and hiatal hernia.  The 
duodenum was normal.  Repeat endoscopy in May 2003 revealed 
that the ulcerations had resolved and that the duodenum 
remained normal.  

While the additional evidence received is new because it was 
not previously of record and considered, it is not material 
to the claims.  There continues to be no competent evidence 
of current right knee or duodenal ulcer disability.  In 
particular, the ulcer noted in February 2003 refers to a 
gastric ulcer that resolved, and the duodenum continues to be 
normal.  None of the additional evidence received pertains to 
right knee disability.  

In light of the foregoing, the Board finds that the 
additional evidence received since November 2002 does not 
pertain to the unestablished fact necessary to substantiate 
the claims of service connection for right knee and duodenal 
ulcer disability, does not raise a reasonable possibility of 
substantiating the claims, and is not new and material.  
Accordingly, these claims may not be reopened.  

Allergic rhinitis 

Service connection for allergic rhinitis was denied in an 
unappealed February 1977 rating decision.  That decision 
found the veteran's allergic rhinitis was a constitutional or 
developmental disability, and not compensable under the law, 
and is the last prior final decision in this matter.  
38 U.S.C.A. § 7105.   

At the time of the February 1977 rating decision the 
pertinent evidence of record consisted of SMRs and a January 
1977 VA examination report.  SMRs noted diagnoses of allergic 
rhinitis in May 1968, May 1969, May 1975, and September 1976.  
In a January 1976 medical history report the veteran 
indicated that he had ENT trouble and a physician noted that 
this was in relation to hay fever, chronic colds, and year 
round nasal congestion and sneezing since 1967.  In September 
1976, he was noted to have a recurrent nasal allergy.  On 
January 1977 VA examination, allergic rhinitis was diagnosed.  

Relevant evidence received since the February 1977 rating 
decision includes an August 2002 private treatment record 
noting the veteran has a medical history of allergic 
rhinitis.  His regular medications included Allegra and 
Flonase, both allergy medicines.  This evidence is new 
because it was not previously of record.  It relates to an 
unsubstantiated fact it shows evidence of disability that 
potentially could be service connected (See 38 C.F.R. 
§ 3.380).  Viewed in conjunction with evidence previously of 
record this additional evidence raises a reasonable 
possibility the claim may be substantiated.  Hence, the 
evidence received is both new and material, and the claim may 
be reopened. 
Secondary service connection claims

The veteran seeks service connection for a left knee 
disability and a back disability based on a theory that they 
are secondary to a right knee disability.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected (emphasis added) disease or injury.  See 38 C.F.R. 
§ 3.310(a).  In other words, the threshold legal requirement 
for establishing secondary service connection is that the 
primary disability (right knee disability) alleged to have 
caused or aggravated the disability for which secondary 
service connection is sought (left knee or back) must be 
service-connected.  Here, service connection for a right knee 
disability was (and remains) denied.  Hence, the claim 
seeking service connection for a left knee disability or back 
disability as secondary to a right knee disability is legally 
insufficient, and must be denied as lacking legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity. Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In rating musculoskeletal disabilities of the extremities, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, his right 
shoulder is the major extremity.  

The service connected right shoulder disability encompasses 
both arthritis and tendonitis.  Tendonitis, rated by analogy 
under tenosynovitis (Code 5024), and arthritis (Code 5003) 
are both rated based on limitation of motion.  

Under Code 5003, if there is limitation of motion, but it is 
not compensable, a rating of 10 percent is for application 
for each major joint affected.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a. 

The Code for rating shoulder disability based on limitation 
of motion is Code 5201, which provides a 20 percent rating 
when motion of either arm is limited to shoulder level; a 30 
percent rating when major arm motion is limited to midway 
between the side and shoulder level; and a 40 percent rating 
when major arm motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a.

On May 2003 VA examination, the veteran complained of pain 
flare-ups whenever he used his right arm.  He reported taking 
a combination of medications for pain.  He indicated that he 
had functional impairment and limited range of motion due to 
pain.  For right bicepital tendonitis, he took anti-
inflammatory and analgesic medicine.  He reported no 
functional impairment due to his tendonitis.  He indicated 
that he had difficulty shaving with his right hand.  
Examination of the right shoulder revealed pain on palpation 
of the biceps tendon and mild crepitus with internal and 
external rotation of the biceps tendon.  Range of motion of 
the right shoulder was flexion from zero to 160 degrees with 
pain from 140 degrees to 160 degrees.  Abduction was from 
zero to 110 degrees with pain from 80-110 degrees.  External 
rotation was from zero to 80 degrees with pain from 70-80 
degrees, and internal rotation was from zero to 60 degrees 
with pain from 40-60 degrees.  Range of motion was limited by 
pain, but not fatigue, weakness, lack of endurance or 
incoordination.  

Here, the evidence shows that the veteran's right arm motion 
is limited by pain that begins with motion to approximately 
just below shoulder level (at 80 degrees).  Thus, a 20 
percent rating under Code 5201 is warranted.  A rating higher 
than 20 percent is not warranted because there is no evidence 
of arm limitation to midway between the side and the shoulder 
level.


ORDER

The appeal to reopen a claim of service connection for a 
right knee disability is denied.

The appeal to reopen a claim of service connection for a 
duodenal ulcer is denied.

The appeal to reopen a claim of service connection for 
allergic rhinitis is granted.

Service connection for a left knee disability as secondary to 
a right knee disability is denied.

Service connection for a back disability as secondary to a 
right knee disability is denied.

A 20 percent rating is granted for the veteran's service 
connected right shoulder disability, subject to the 
regulations governing the payment of monetary awards. 


REMAND

The veteran's service medical records show numerous 
references to his complaints of, and treatment he received 
for, headaches, and note a diagnosis of migraine headaches.   
On January 1976 retirement examination it was noted that 
history of headaches, dizzy spells, and eye trouble all 
referred to right-sided migraine headaches since 1971 treated 
with Tylenol and Cafergot.  Evaluation of the veteran's 
musculoskeletal system and extremities were normal.  

On 1977 VA examination, the veteran reported that he took 
Tylenol for headaches.  He has not been examined by VA to 
determine whether he has a headache disorder that began 
during, or is related to, his service.  

There is ample evidence that the veteran was treated for 
allergic rhinitis in service.  Postservice medical records 
reflect a chronic allergy related disability under apparently 
continuous treatment.  The claim seeking service connection 
for such disability has been reopened, and an examination and 
advisory medical opinion are needed for proper de novo 
processing of this claim in accordance with 38 C.F.R. 
§ 3.380.  

Outstanding records of any postservice treatment the veteran 
may have received for these disabilities may contain 
pertinent information, and should be secured.  

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided such notice.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to migraine headaches 
and allergic rhinitis, the RO should 
provide the veteran notice regarding 
ratings and effective dates of awards in 
accordance with the Court's guidance in 
Dingess/Hartman, supra.

2.  The veteran should be asked to 
identify the sources of any postservice 
treatment he has received for 
headaches/migraines and/or allergic 
rhinitis.  The RO should secure copies of 
all records of such treatment that are 
not already associated with his claims 
file.  

3.  The RO should then arrange for the 
veteran to be examined by a neurologist 
to determine whether he has a 
migraine/headache disorder that is 
related to his active service/the 
complaints noted therein.  The veteran's 
claims file must be available to/reviewed 
by the examiner in conjunction with the 
examination.  Upon examination of the 
veteran and file review, the examiner 
should offer an opinion as to whether or 
not the veteran has a migraine/chronic 
headache disorder that is related to his 
active service, to include the complaints 
of headaches noted therein.


4.  The RO should also arrange for the 
veteran to be examined by an 
otolaryngologist to determine the nature 
and likely etiology of his allergic 
rhinitis.  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  The 
physician must offer an opinion as to 
whether the veteran's allergic rhinitis 
is at least as likely as not (i.e., a 50 
percent or better probability) related to 
his service and specifically the 
complaints, diagnoses, and treatment 
noted therein.  The examiner must explain 
the rationale for all opinions given.  
The explanation should include a 
discussion of the factors for 
consideration in adjudicating claims of 
service connection involving diseases of 
allergic etiology.  [In this regard, the 
RO must provide the examiner with a copy 
of the provisions in 38 C.F.R. § 3.380.]

5.  The RO should then readjudicate these 
two claims (the allergic rhinitis claim 
de novo, in accordance with38 C.F.R. 
§ 3.380).  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


